          Case 1:20-cr-00151-RA Document 15 Filed 07/08/20 Page 1 of 1




                                                    July 8, 2020
By ECF
The Honorable Ronnie Abrams
United States District Court                                       Application granted. The sentence is
Southern District of New York                                      adjourned to August 14, 2020 at 11:00 a.m.
40 Foley Square
New York, New York 10007                                           SO ORDERED.

       Re:    United States v. Anthony Perez-Batista
              20 Cr. 151 (RA)                                      __________________________
                                                                   Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                                 July 8, 2020

        I write on behalf of my client Mr. Anthony Perez-Batista to object to the government’s
position that the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act requires that
Mr. Perez-Batista’s sentencing be delayed. It is clearly within the Court’s purview to proceed
with sentencing remotely, so long as Mr. Perez-Batista makes a knowing and voluntary waiver of
his right to proceed in person.

        Nevertheless, because the defense requires additional time to prepare for sentencing with
Mr. Perez-Batista and to finalize our submission, I am constrained to respectfully request an
adjournment of the sentencing hearing currently set in this matter for Friday, July 17, 2020 at
11:30 A.M. for approximately thirty days.

       Thank you for considering this request.

                                                    Respectfully submitted,




                                                    Christopher A. Flood
                                                    Assistant Federal Defender
                                                    (212) 417-8734
cc:    Elinor Tarlow, Esq.
       Assistant United States Attorney
